Exhibit 10.1



THIRD AMENDMENT
TO
AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF AUGUST 30, 2013
AMONG
DIAMONDBACK ENERGY, INC.,
AS PARENT GUARANTOR


DIAMONDBACK O&G LLC (F/K/A WINDSOR PERMIAN LLC),
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO


SOLE BOOK RUNNER AND SOLE LEAD ARRANGER
WELLS FARGO SECURITIES, LLC








--------------------------------------------------------------------------------




THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) dated as of August 30, 2013, is among: DIAMONDBACK ENERGY, INC., a
Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (f/k/a Windsor Permian
LLC, the “Borrower”); each of the undersigned guarantors (together with the
Parent Guarantor, the “Guarantors”); each of the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Parent Guarantor, the Borrower, the Administrative Agent and the
Lenders are parties to that certain Amended and Restated Credit Agreement dated
as of July 24, 2012, as amended by that certain First Amendment dated as of July
31, 2012 and that certain Second Amendment dated as of September 28, 2012 (as
amended, modified or supplemented, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested and the Majority Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Third Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by deleting
the definitions of “Agreement” in its entirety and replacing it with the
following:
“‘Agreement’ means this Amended and Restated Credit Agreement, as amended by the
First Amendment dated as of July 31, 2012, the Second Amendment dated as of
September 28, 2012 and the Third Amendment dated as of August 30, 2013, as the
same may be amended, modified or supplemented from time to time.”



1

--------------------------------------------------------------------------------

        

2.2    Amendment to Section 9.18(a). Section 9.18(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    The Parent Guarantor and the Borrower will not, and will not permit any
of their Subsidiaries to, enter into any Swap Agreements with any Person other
than (i) Swap Agreements in respect of commodities (A) with an Approved
Counterparty, (B) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed, (I) for the period of 24 months after
such Swap Agreement is executed, 85% of the reasonably anticipated projected
production from their Oil and Gas Properties which are classified as proved as
of the date such Swap Agreement is entered into for each month during such 24
month period for each of crude oil and natural gas, calculated separately and
determined by reference to the most recently delivered Reserve Report and (II)
for the period of 25 to 60 months after such Swap Agreement is executed, 75% of
the reasonably anticipated projected production from their Oil and Gas
Properties which are classified as proved as of the date such Swap Agreement is
entered into for each month during such 25 to 60 month period for each of crude
oil and natural gas, calculated separately and determined by reference to the
most recently delivered Reserve Report, and provided that in each instance, no
such Swap Agreement shall have a tenor of more than 60 months after such Swap
Agreement is entered into, and (ii) Swap Agreements in respect of interest rates
with an Approved Counterparty effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate. In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any of its
Subsidiaries to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures.”


Section 3.    Conditions Precedent. This Third Amendment shall become effective
on the date (such date, the “Third Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
3.1    The Administrative Agent shall have received from the Majority Lenders,
the Guarantors and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Person.
3.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

2



--------------------------------------------------------------------------------

        

3.3    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Third Amendment.
The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Third Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date,
(ii)    no Default or Event of Default has occurred and is continuing, and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
4.3    Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
4.4    NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

3



--------------------------------------------------------------------------------

        

4.5    GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.6    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Third Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.
4.7    Severability. Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.8    Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
4.9    Loan Document. This Third Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


 
 
DIAMOND BACK O&G LLC (f/k/a Windsor Permian LLC), as Borrower
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO
 
 
 
 
 
 
 
 
DIAMONDBACK ENERGY, INC.,
as the Parent Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO



 
 
DIAMONDBACK E&P LLC,
as a Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 




SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




 
By:    /s/ Patrick J. Fults
   Name: Patrick J. Fults
   Title: Vice President
 








SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender




 
By:    /s/ JB Askew
   Name: JB Askew
   Title: Assistant Vice President
 










SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




 
By:    /s/ Tara McLean
   Name: Tara McLean
   Title: Vice President
 








SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
WEST TEXAS NATIONAL BANK,
as a Lender




 
By:    /s/ Chris L. Whigham
   Name: Chris L. Whigham
   Title: Senior Vice President
Manager of Energy Lending
 










SIGNATURE PAGE
THIRD AMENDMENT TO CREDIT AGREEMENT

